Citation Nr: 1605248	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-09 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1990 to May 1998.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March and November 2015, the Board remanded the case for further development.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, GERD first manifested during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has been diagnosed with GERD, which he attributes to his active service.  The Veteran has also asserted that his GERD may be caused or aggravated by his service-connected posttraumatic disorder; however, as the Board is granting service connection for GERD as directly related to service, the theory of secondary service connection will not be further addressed.

The Veteran's service treatment records reflect treatment for gastrointestinal symptoms in August 1993, which were attributed by military medical personnel to contaminated drinking water.  

In May 1997, the Veteran reported abdominal pain and diarrhea.  Military medical personnel described these as "questionable" symptoms of GERD, but were "more likely" due to irritable bowel syndrome.  The Veteran reported the same symptoms in August 1997.  His separation examination is silent for reports of GERD or any other chronic gastrointestinal symptoms.

The Veteran filed the claim on appeal in March 2009.  VA medical opinions dated January 2013 and April 2015 concluded that the Veteran's current GERD did not have its onset during his period of service, because the gastrointestinal symptoms documented in his service treatment records - vomiting, abdominal pain, and diarrhea -- are not consistent with GERD.  

There is no indication that the Veteran has ever sought medical care for GERD.  However, during an April 2015 outpatient visit, the Veteran advised his VA healthcare provider that he had been experiencing heartburn, a symptom of GERD, for approximately 20 years.  He self-treated the symptoms at home with good results.    
A veteran is competent to testify as to the onset and frequency of symptoms that are observable by a layperson, such as heartburn.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is little to no documentation of GERD in the post-service medical records, the Veteran self-treats the symptoms with a home remedy, thus obviating the need for medical treatment.  There is no other probative evidence which contradicts the Veteran's assertions; thus, the Board finds his statement as to the onset of his GERD to be of significant probative weight.    

Although the VA examination reports found that the Veteran's GERD did not have its onset during his service, neither examiner had the opportunity to review the probative lay evidence of continuous symptoms of GERD since service.  

As there is probative evidence both for and against the claim, the evidence is in equipoise on the question of whether the Veteran's GERD first manifested during his service.  When reasonable doubt is resolved in the Veteran's favor, service connection for GERD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for GERD is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


